NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       MAR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 MICHAEL B. WILLIAMS,                             No. 16-17263

                   Plaintiff-Appellant,           D.C. No. 1:16-cv-00908-MJS

   v.
                                                  MEMORANDUM*
 ARCELIA CASTANEDA, Psychiatric
 Technician,

                   Defendant-Appellee.

                    Appeal from the United States District Court
                        for the Eastern District of California
                    Michael J. Seng, Magistrate Judge, Presiding**

                             Submitted March 8, 2017***

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Michael B. Williams, a pre-trial civil detainee under California’s Sexually

Violent Predators Act, appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional violations. We have

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            Williams consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915(e)(2)(ii), Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir.

2005), and we affirm.

      The district court properly dismissed Williams’s action because Williams

failed to allege facts sufficient to state any plausible claim. See Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally

construed, a plaintiff must allege facts sufficient to state a plausible claim); Rhodes

v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (elements of retaliation claim in

prison context); Portman v. County of Santa Clara, 995 F.2d 898 (9th Cir. 1993)

(elements of procedural due process claim).

      We reject as without merit Williams’s contentions that he was held to a

higher pleading standard.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    16-17263